Citation Nr: 1133946	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO. 06-35 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, variously diagnosed, to include posttraumatic stress disorder (PTSD) with symptoms of depression and anxiety, and major depression.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1952 to December 1953, including combat service during the Korean War. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. The matter was last before the Board in March 2010, when the Board denied service connection for PTSD.

The Veteran appealed to the Court of Appeals for Veterans Claims (Court) in April 2010. In an April 2011 Joint Motion for Partial Remand, the parties agreed to vacate the March 2010 Board decision.

The Veteran's appeal, which has previously been construed as a claim for service connection for PTSD, has been recharacterized by the Board as indicated on the title page of this decision light of the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of non-expert claimant).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran alleges his psychiatric disorder is related to combat experiences during the Korean War. A remand is necessary to further develop the claim and to obtain a VA medical opinion to determine whether the Veteran has a current psychiatric disorder.

In the November 2009 VA examination report, the examiner noted the Veteran was "referred by his primary care physician in Ponce satellite clinic for an interview with the social worker" because he indicated he was having bad dreams related to the war. The examiner stated that the Veteran was "seen by the social worker on February 25, 2005," and that the social worker found "sleep problem of war content where he refer (sic) about (sic) nightmare, flash back (sic), and intrusive thought," and that "his emotional problem has the potential to be induced by his combat experiences." However, the record does not contain an assessment from February 2005 which contains this information.

The RO/AMC must obtain a VA medical opinion to reconcile the Veteran's apparent lack of symptomatology during the November 2009 VA examination, in which the examiner rejected a PTSD diagnosis, and the symptoms described in March and August 2009 treatment notes. The examiner must make a determination as to whether any current diagnosis, or past, resolved complaints since the claim was submitted, including PTSD and a depressive disorder, are related to the Veteran's service.

To establish service connection for PTSD there must be medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred. 38 C.F.R. § 3.304(f). 

However, as noted in Clemons, a Veteran may obtain service connection for a any mental disorder reasonably encompassed by his or her description of its symptoms. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited handling is requested.)

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for a psychiatric disorder.

a. After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain records from each health care provider the Veteran identifies, which have not already been associated with the record. Specifically, the RO/AMC must obtain a copy of any VA social worker notes dated February 25, 2005, and any records dated after August 2009.

b. The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Once all available medical records have been received, submit the claims file to the November 2009 examiner for a medical opinion. If the November 2009 examiner is unavailable, arrange for another qualified clinician to provide an opinion. The purpose of the opinion is to determine if the Veteran has a current psychiatric disorder, to include PTSD and a depressive disorder; and the etiology of the Veteran's psychiatric symptoms. The following considerations will govern the examination:
  
a. The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand. 

b. If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

c. The examiner is to be specifically advised that as a matter of law, the Veteran's description of in-service combat events is presumed credible, notwithstanding that there may not be official U.S. Government or other records demonstrating the occurrence of such combat events. 

d. The examiner will provide specific responses to the following questions, and must provide the basis or bases for any responses:

i. Does the Veteran have a diagnosis of PTSD or another psychiatric disorder, to include a depressive disorder? 

ii. If there is a diagnosis of PTSD or another psychiatric disorder to include anxiety or depression, was that diagnosis or diagnoses caused by any incident of the Veteran's active military service, to include his presumed to be credible account of combat activity?

iii. If the Veteran does not have a current diagnosis of a psychiatric disorder did he have such a diagnosis at some point beginning in February 2005 when the claim was submitted?

e. In forming his or her opinion, the examiner's attention is drawn to the following specific items of evidence:

i. A November 2007 VA treatment note in which the Veteran complains that he was continually "depressed" and was experiencing flashbacks to his wartime experiences in Korea.

ii. An October 2008 VA treatment note where the Veteran reported he could not "watch movies about war situations."

iii. October 2008, March 2009, and August 2009 VA treatment notes which diagnosis PTSD and/or note psychiatric symptoms, despite medication.

iv. The November 2009 VA examination report, in which the examiner found that the Veteran's "military tour" affected his depression, as indicated by placing this on Axis IV of the multi-axial assessment.

e. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is advised that although his or her expertise is one factor in assessing the bases of his or her opinion, the law requires that he or she must explain the basis or bases for his or her opinion, based on his or her clinical experience, the facts in the claims folder, medical expertise, and established medical principles. 

f. The RO/AMC will then readjudicate the claim and consider the Court's rulings in Clemons and McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when the claimant has the disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The purpose of this remand is to assist the Veteran with the substantive development of his claims for service connection for a psychiatric disorder. The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).



